
	
		I
		111th CONGRESS
		1st Session
		H. R. 2589
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Cleaver (for
			 himself, Mr. Himes,
			 Mr. Frank of Massachusetts,
			 Mr. Baca, Mr. Moran of Virginia,
			 Mr. Andrews, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Office of Public Finance in the
		  Department of the Treasury to make available Federal reinsurance for insurers
		  of tax-exempt municipal bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Bond Insurance Enhancement
			 Act of 2009.
		2.Office of Public
			 Finance and Federal reinsurance for insurers of tax-exempt municipal
			 bonds
			(a)In
			 generalSubchapter I of
			 chapter 3 of title 31, United States Code, is amended by adding at the end the
			 following new section:
				
					314.The Office of
				Public Finance
						(a)Establishment
				and personnel
							(1)EstablishmentThere is hereby established in the
				Department of the Treasury an office to be known as the Office of Public
				Finance (in this section referred to as the
				Office).
							(2)Director;
				staffingThe Secretary of the Treasury shall appoint the Director
				of the Office, as well as such other staff as the Secretary believes necessary
				for the Office to carry out its duties under this Act.
							(b)Federal
				reinsurance for insurers of tax-exempt municipal bonds
							(1)EstablishmentThe Director of the Office of Public
				Finance shall carry out a program under this subsection to provide reinsurance
				for insured losses of qualified municipal bond insurers.
							(2)Qualified
				municipal bond insurersReinsurance coverage under this
				subsection may be made available only for an insurer, including an insurer that
				is an affiliate of another entity—
								(A)that is licensed or admitted to engage in
				the business, in any State, of providing insurance for the payment of principal
				and interest due under—
									(i)any municipal
				bond; or
									(ii)any bond, note,
				security, or other debt obligation issued by a special purpose corporation,
				trust, or other entity to finance a project serving a substantial public
				purpose; and
									(B)that has, as of the date of purchase of
				reinsurance coverage under this subsection—
									(i)a
				corporate or other governing charter that prohibits the insurer from providing
				coverage for risks other than the risks specified in subparagraph (A) and such
				bonds issued by public purpose issuers or ultimate obligors as are not
				inconsistent with the intent of Municipal
				Bond Insurance Enhancement Act of 2009 and as may be approved
				generally or specifically by the Director of the Office of Public Finance or
				the relevant insurance regulator; or
									(ii)entered into an
				agreement with the Director to only provide coverage for the risks specified in
				clause (i).
									A
				qualified municipal bond insurer shall not be precluded from retaining or
				performing any obligations in place prior to entering into such an agreement
				with the Office.(3)Terms of
				reinsuranceReinsurance coverage under this subsection shall be
				subject to the following requirements:
								(A)PremiumsThe Director shall establish and collect
				risk-based premiums for such coverage. Premium charges under this subparagraph
				shall be established in amounts that are sufficient, but do not exceed, the
				minimum amounts necessary to cover the costs (as such term is defined in
				section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661(a)) of such
				reinsurance coverage and to cover administrative costs of the Secretary that
				are associated with the program for such coverage.
								(B)OthersThe Director shall establish such other
				terms for such coverage as the Director determines are appropriate to provide
				additional capacity in the market for insurance of State and local bonds in the
				most cost-efficient manner.
								(4)Program
				limitThe aggregate par value
				of bonds, notes, security, and other debt obligations for which reinsurance is
				provided under the program under this subsection in any of fiscal years 2010
				through 2014 may not exceed $50,000,000,000.
							(5)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary for administrative costs of carrying out the program under
				this subsection during the first 12 months of the operation of such
				program.
							(6)DivestmentNot
				later than the expiration of the 5-year period beginning on the date of the
				enactment of this Act, the Secretary of the Treasury shall—
								(A)establish and submit to the Congress a plan
				providing for the sale of the reinsurance assets acquired under the program
				under this subsection, except that any such sale shall not reduce the credit
				rating of bonds insured under such program or the relevant qualified municipal
				bond insurer through the submission of offers to purchase such assets;
				and
								(B)implement such
				plan, including soliciting offers for the purchase of such operations.
								(7)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
								(A)Insured
				lossThe term insured loss means any loss
				resulting from any municipal bond that is covered by insurance provided by a
				qualified municipal bond insurer.
								(B)Municipal
				bondThe term
				municipal bond means any bond, note, security, or other debt
				obligation issued by any State or political subdivision thereof, or by any
				other entity eligible to issue bonds treated as a State or local bond (as such
				term is defined in section 103(c) of the Internal Revenue Code of 1986 and the
				regulations issued thereunder)
								(C)Qualified
				municipal bond insurerThe
				term qualified municipal bond insurer means an insurer that
				meets the requirements in paragraph (2) for reinsurance coverage under this
				subsection.
								.
			(b)Clerical
			 amendmentThe table of
			 sections for subchapter I of chapter 3 of title 31, United States Code, is
			 amended by adding at the end the following:
				
					
						314. The Office of Public
				Finance.
					
					.
			3.Reinsurance by Office
			 of Public Finance not treated as Federal guarantee under tax exempt bond
			 requirements
			(a)In
			 generalSubparagraph (A) of
			 section 149(b)(3) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by adding at the end the
			 following new clause:
				
					(iv)any guarantee by the Office of Public
				Finance.
					.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
